NUMBER 13-09-00095-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


SUNCHASE IV HOMEOWNERS ASSOCIATION, INC.
AND SUNCHASE BEACHFRONT CONDOMINIUM
ASSOCIATION,                                                             Appellants,

                                          v.

DAVID ATKINSON,                                                             Appellee.


                  On appeal from the 404th District Court
                       of Cameron County, Texas.


                         MEMORANDUM OPINION

              Before Justices Yañez and Benavides and Vela
                    Memorandum Opinion Per Curiam

      This case is before the Court on an agreed motion to dismiss pursuant to Texas

Rule of Appellate Procedure 42.1(a)(2)(B). The parties have reached an agreement with

regard to the disposition of the matters currently on appeal. Pursuant to agreement, the
parties request this Court reverse the summary judgment granting bill of review in cause

Number 2004-04-2256-G, and subsequently severed into 2008-12-6868-G, without regards

to the merits of the appeal, and remand this case to the trial court for rendition of judgment

in accordance with the agreement.

       We REVERSE the trial court’s summary judgment granting bill of review, without

reference to the merits, and REMAND this case to the trial court for further proceedings

in accordance with the parties’ agreement. See TEX . R. APP. P. 42.1(a)(2)(B), 43.2(d).

       Costs will be taxed against appellants. See TEX . R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").



                                                                 PER CURIAM

Memorandum Opinion delivered and
filed this the 8th day of October, 2009.




                                              2